Citation Nr: 9925649	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had verified active service from July 1977 to 
January 1988.  This appeal arises from a July 1995 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) that denied service connection for bilateral knee and 
right arm disabilities.  The veteran appealed these 
determinations.  In subsequent rating decisions of September 
1998 and March 1999, the RO respectively granted service 
connection for a right arm disability and a left knee 
disability.  The undersigned finds that these were full 
grants of all benefits sought on appeal regarding each of 
these issues and, therefore, they are no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

A review of the claims file reveals a VA orthopedic 
examination of December 1997 that diagnosed right knee pain 
as a residual of an arthroscopic meniscectomy.  The veteran 
claims that this right knee surgical procedure was conducted 
during his active service.  Based on this evidence, the 
undersigned finds that further development of his case is 
warranted.  See Savage v. Gober, 10 Vet. App. 488 (1997).   
Furthermore, the veteran has referred to relevant evidence 
that has not been associated with the claims folder.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  

At his hearing in February 1999, the veteran described pay 
records that, he contended, demonstrated his periods of 
hospitalization while in service.  Copies of these pay 
records have not been associated with the claims folder.

In addition, substantial parts of the veteran's service 
medical records are missing to include his entrance and 
separation examinations.  His period of active service was 
verified by the submission of the veteran's U. S. Department 
of Defense (DD) Form 214.  At his hearing on appeal in 
February 1999, the veteran indicated that he was still a 
member of a U. S. Army Reserve (USAR) or National Guard (NG) 
unit.  An entrance examination of May 1989 indicates that the 
veteran entered the NG at that time.  The veteran himself has 
submitted copies of some of his service medical records, 
mostly from his NG service.

Th RO has made several attempts to acquire the service 
medical records.  In August 1998, despite the fact that the 
RO had been informed previously that no more records were 
available the, NPRC forwarded part of the veteran's service 
medical records from 1979.

It is highly unusual that the NPRC found part of the service 
medical records after several responses that no such records 
were available.  Because of these unusual circumstances, the 
RO should again attempt to obtain the veteran's service 
medical records from all appropriate sources.  These attempts 
should be clearly documented.  

The RO should also verify all of the veteran's periods of 
active service, active duty for training, and inactive duty 
for training and request all of the veteran's treatment 
records from the Charleston, South Carolina, VA Medical 
Center.

Finally, the RO should contact the veteran and request that 
he submit copies of the military pay vouchers he attempted to 
submit at the February 1999 hearing on appeal.  This evidence 
is required in order for the Board to conduct its proper 
function of a de novo review on appeal and also to meet the 
requirements of the O'Hara ruling.

Under these circumstances, further development is required, 
and the case is REMANDED to the RO for the following action:

1. The veteran should be requested to 
submit legible copies of the military pay 
vouchers he presented at his hearing on 
appeal in February 1999.  Once obtained, 
all records must be associated with the 
claims folder.

2.  The RO should contact the veteran and 
ask him to provide the name and address 
of the USAR or NG unit to which he is 
currently attached.  The RO should 
contact the veteran's current USAR or NG 
unit and request legible copies of all of 
his service medical records.  His unit 
should also be requested to verify his 
periods of active service and active duty 
for training.  These requests and their 
responses should be thoroughly documented 
in the claims files.  All relevant leads 
resulting from these inquires must be 
followed.  Any material received from 
these request must be incorporated into 
the claims file.

3.  The RO should contact the Charleston, 
South Carolina, VA Medical Center and 
request legible copies of all of the 
veteran's treatment records.  Once 
obtained, these records should be 
associated with the veteran's claims 
file.

4.  The RO should have the veteran 
scheduled for a VA examination to 
determine the nature and etiology of all 
disorders of the right knee the veteran 
currently has.  The examining physician 
should be asked to review the entire 
record, along with the examination 
findings, and state a medical opinion as 
to whether it is at least as likely as 
not that the veteran currently has a 
chronic disability of the knee that is 
the result of an injury incurred in the 
1980s.

5.  Thereafter, the RO should determine 
if the veteran is entitled to service 
connection for a right knee disability.  
If the RO's decision remains adverse to 
the veteran, then a supplemental 
statement of the case should be issued to 
the veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










